In re Dixie Shell Homes of America; Reeves, Johnny; Green, Troy; — Defendants); applying for supervisory and/or remedial writ; Parish of Morehouse, 4th Judicial District Court, Div. “B”, No. 95120; to the Court of Appeal, Second Circuit, No. 30004-CW.
Granted in part. Judgment of the trial court sustaining the exception of prematurity as to relator’s reconventional demand is vacated and set aside. Otherwise, denied. Case remanded to the trial court for further proceedings.
JOHNSON, J., would deny the writ.
KNOLL, J., not on panel.